DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 requires at least a vehicular display device configured to display information, the vehicular display device comprising: a near-infrared irradiation portion configured to emit near-infrared light including light having an upper-bound wavelength of visible light to a viewing side; and a disguise portion configured to disguise the light having the upper-bound wavelength of the visible light, wherein the disguise portion includes a light-emitting display portion configured to display the information by emitting visible display light; the light-emitting display portion emits the visible display light mixed with the near-infrared light including the light having the upper-bound wavelength of the visible light emitted by the near-infrared irradiation portion; the light-emitting display portion includes: an image indicator configured to display an image by illumination; a translucent cover portion placed in the viewing side away from the image indicator; and an optical bonding portion that fills a gap between a display screen of the image indicator and the translucent cover portion; and the near-infrared irradiation portion is 
Claims 5 requires at least a vehicular display device configured to display information, the vehicular display device comprising: a near-infrared irradiation portion configured to emit near-infrared light including light having an upper-bound wavelength of visible light to a viewing side; and a disguise portion configured to disguise the light having the upper-bound wavelength of the visible light, wherein: the disguise portion includes an outside light reflecting portion configured to reflect outside light entering from the viewing side to the viewing side and transmit light entering from a counter-viewing side; the outside light reflecting portion is placed in the viewing side away from the near-infrared irradiation portion; and the outside light reflecting portion transmits the near-infrared light including the light having the upper-bound wavelength of the visible light emitted by the near-infrared irradiation portion, and reflects the outside light mixed with the near-infrared light including the upper-bound visible light to the viewing side..
Claims 6 requires at least a vehicular display device configured to display information, the vehicular display device comprising: a near-infrared irradiation portion configured to emit near-infrared light including light having an upper-bound wavelength of visible light to a viewing side; and a disguise portion configured to disguise the light having the upper-bound wavelength of the visible light, wherein: the disguise portion includes an outside light reflecting portion configured to reflect outside light entering from the viewing side to the viewing side; and the outside light reflecting portion is placed adjacently to the near-infrared irradiation portion.

Claims 8 requires at least a vehicular display device configured to display information, the vehicular display device comprising: a near-infrared irradiation portion configured to emit near-infrared light including light having an upper-bound wavelength of visible light to a viewing side; and a disguise portion configured to disguise the light having the upper-bound wavelength of the visible light, wherein: the disguise portion includes a light-emitting display portion configured to cause a display region to display the information by emitting visible display light; the near-infrared irradiation portion includes a near-infrared light transmitting region that transmits the near-infrared light including the light having the upper-bound wavelength of the visible light to the viewing side; and the display region is placed adjacently to the near-infrared light transmitting region.
Claims 12 requires at least a vehicular display device configured to display information, the vehicular display device comprising: a near-infrared irradiation portion configured to emit near-infrared light including light having an upper-bound wavelength of visible light to a viewing side; and a disguise portion configured to disguise the light 
Claims 14 require at least an illumination device configured to emit illuminating light to image an occupant of the vehicle, the illumination device comprising: a planarly light-emitting portion configured to planarly emit the illuminating light as near-infrared light including light having an upper-bound wavelength of visible light, wherein: the planarly light-emitting portion causes luminosity of the illuminating light per unit area at a maximal position, which maximizes the luminosity of the illuminating light per unit area, to be smaller than a sensing limit value, and the sensing limit value is a lower limit value that enables the occupant to distinctly sense the light having the upper-bound wavelength of the visible light; the illumination device further comprises a cover portion configured to cover the planarly light-emitting portion and transmit the illuminating light; and the cover portion includes a reflecting structure portion configured to reflect outside light entering the cover portion from a direction opposite to the planarly light-emitting portion to the direction opposite to the planarly light-emitting portion.
Claims 19 each require at least a illumination device configured to emit illuminating light to image an occupant of the vehicle, the illumination device comprising: 

However, none of the prior arts disclose a near-infrared irradiation portion configured to emit near-infrared light including light having an upper-bound wavelength of visible light to a viewing side; and a disguise portion configured to disguise the light having the upper-bound wavelength of the visible light, wherein the disguise portion includes a light-emitting display portion configured to display the information by emitting visible display light; the light-emitting display portion emits the visible display light mixed with the near-infrared light including the light having the upper-bound wavelength of the visible light emitted by the near-infrared irradiation portion and an optical bonding portion that fills a gap between a display screen of the image indicator and the translucent cover portion; and the near-infrared irradiation portion is configured to supply the optical bonding portion with the near-infrared light including the light having the upper-bound wavelength of the visible light in combination with the other features as stated in claims 1, 5, 6, 7, 8, 12, 14, and 19. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Jared Walker/Primary Examiner, Art Unit 2426